Citation Nr: 0824141	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  04-19 539	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Indianapolis, Indiana




THE ISSUES

!.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).

2.  Entitlement to service connection for claimed anxiety 
disorder.

3.  Entitlement to service connection for claimed depressive 
disorder.




REPRESENTATION

Appellant represented by:	Jeffrey J. Woods, Attorney at 
Law




ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from June 1970 to 
December 1973.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating action by the RO in 
May 2004.  

In April 2006, the Board determined that new and material 
evidence had been represented to reopen the claim of service 
connection for PTSD and remanded that matter, as well as 
service connection for an anxiety or depressive disorder, to 
the RO for additional development of the record.  



FINDINGS OF FACT

1.  The veteran is not shown to have manifested a diagnosis 
of a psychiatric disorder until several years after his 
period of active service.  

2.  A diagnosis of PTSD based on a verified stressor or other 
potentially verifiable event or incident of the veteran's 
period of active service is not demonstrated or otherwise 
sustainable.  

3.  The currently demonstrated anxiety and depressive 
disorders are not shown to be due to any event or incident of 
the veteran's period of military service.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by PTSD due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  

2.  The veteran is not shown to have an innocently acquired 
psychiatric disability manifested by anxiety or depressive 
due to disease or injury that was incurred in or aggravated 
by service; nor may a psychosis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2006).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In October 2003 and October 2006, the RO sent the veteran a 
letter in which he was informed of the requirements needed to 
establish entitlement to service connection.  

In accordance with the requirements of VCAA, the letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file after the letters.  

The Board notes that the veteran was informed the October 
2006 letter that a disability rating and effective date would 
be assigned if any of his claims was granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  A relevant examination was 
conducted in August 2007.  

The Board concludes that all available evidence that is 
pertinent to the claims decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on each issue.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  



Law And Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The veteran's service medical records show that he was seen 
in May 1973 during service for a psychiatric evaluation, but 
no psychiatric disorder was found.  The veteran noted on his 
December 1973 discharge medical history report that he did 
not have, or had not had, any depression or excessive worry 
or nervous trouble of any sort; his psychiatric condition was 
noted to be normal in December 1973.  

The initial post-service medical evidence of a psychiatric 
problem was in September 1987 when an impression of anxiety 
and depression, intermittent, due to pain, cephalgia and 
tinnitus at the Community Hospital.  

The July 1999 records from HealthSouth reveal that the 
veteran had psychological problems related to recent sexual 
abuse charges.  

The VA treatment records beginning in February 2000 reveal 
that the veteran complained of having anxiety and depression, 
with stressors that included being charged with sexual abuse 
of a minor and being harassed in service.  PTSD was initially 
diagnosed in July 2000.  

The diagnoses on VA psychiatric evaluation in June 2003 and 
on evaluations by Yorktowne Psychological and Addiction 
Services in April and May 2005 were those of PTSD and chronic 
depressive disorder.  The stressors were noted to include 
being harassed and intimidated by fellow servicemen during 
service.  

The veteran was awarded Social Security Administration 
disability benefits in February 2004, effective in June 2002, 
with a primary diagnosis of back disability and a secondary 
diagnosis of affective or mood disorders.  

A VA psychiatric evaluation, which included a review of the 
claims files, was conducted in August 2007.  The diagnoses 
were those of anxiety disorder, not otherwise specified; and 
dysthymic disorder.  

The VA examiner concluded that the veteran did not meet the 
DSM-IV criteria for a diagnosis of PTSD, to include not 
meeting the stressor criterion, and that the current 
diagnoses of anxiety disorder and dysthymic disorder were 
less likely than not the result of an event in service.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).  

With regard to the second PTSD criterion, evidence of an in-
service stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b)(West 
2002); 38 C.F.R. § 3.304.  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressor is related to combat, the 
veteran's lay testimony regarding the reported stressor must 
be accepted as conclusive evidence as to its actual 
occurrence and no further development or corroborative 
evidence will be necessary.  See 38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  

In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  

Moreover, a medical opinion diagnosing PTSD, such as in this 
case, does not suffice to verify the occurrence of the 
claimed in-service stressor.  See Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Cohen v. Brown, 10 Vet. App. 128, 
142 (1997).  

In this case, there is no evidence that the veteran was 
"engaged in combat with the enemy," and the veteran does 
not contend otherwise.  Therefore, the provisions of 
38 U.S.C.A. § 1154 are not applicable in this case.  

To establish service connection for a veteran who had no 
combat experience, there must be independent evidence of 
record to corroborate the veteran's statement as to the 
occurrence of a claimed stressor.  See Doran, 6 Vet. App. at 
288-89.  The veteran's lay statements alone are not enough to 
establish the occurrence of an alleged stressor.  See Moreau, 
9 Vet. App. at 395; Dizoglio, 9 Vet. App. at 166.  

The veteran has related that his service stressors include 
seeing wounded soldiers coming back from Vietnam; being 
harassed and intimidated by a group of fellow servicemen, 
including one who had a knife; and being shot at while riding 
in a truck while stationed in South Korea.  

Despite VA's efforts to obtain sufficient information from 
the veteran to verify his claimed stressors, there is no 
evidence to corroborate any of the events or incidents noted 
by the veteran.  

In fact, the veteran failed to provide sufficiently detailed 
information regarding the claimed events, including the full 
names and units of people who were involved, that would 
permit independent verification by the U.S. Army and Joint 
Services Records Research Center.  

Consequently, because the veteran's service stressors cannot 
be verified, and because the most recent examination on file, 
which is based on a review of the record and examination of 
the veteran, failed to diagnose PTSD, the elements needed to 
support a diagnosis of PTSD has not been shown in this case.  

Hence, on this record, the claim of service connection for 
PTSD must be denied.  

Service connection also must be denied for another innocently 
acquired psychiatric condition including any anxiety or 
depressive disorder.  The Board notes that the only relevant 
nexus opinion obtained in August 2007, is against the claim 
of service connection for an anxiety or depressive disorder.

With respect to the written statements from the veteran in 
support of his claims, such lay statements are not competent 
evidence to establish the diagnosis of PTSD.  Any questions 
of medical diagnosis or causation require the specialized 
knowledge and experience of a trained physician.  

A layperson is not competent to make a determination that a 
particular disability is the result of service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  However, his current lay assertions 
about events or incidents in service are found to be 
unreliable and inconsistent with other information provided 
by the veteran during service.  

In summary, because all of the elements required for a 
finding of service connection for PTSD or an anxiety or 
depressive disorder are not shown, the preponderance of the 
evidence is against the veteran's claims.  Consequently, the 
doctrine of reasonable doubt is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for claimed PTSD is denied.  

Service connection for an anxiety disorder is denied.  

Service connection for a depressive disorder is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


